Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites “using the first a neural network”, where “a” appears to be a typo, and should be replaced with “using the first a neural network”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 11-13, 15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites "the generative iterative 3D spatial model fitting process".  There is insufficient antecedent basis for this limitation in the claim. For the rest of this Office action, examiner will interpret "the generative iterative 3D spatial model fitting process" as "the generative iterative model fitting process".
Claim 11 recites "using a second neural network for inverse kinematics that is used as part of an iterative 3D model fitting algorithm." However, it is unclear how the claimed “iterative 3D model fitting algorithm” is related to the “generative iterative model fitting process” recited in the parent claim 1. Do they refer to the same technique or different ones? Is one simply a part of another? Also, due to this confusion, it is unclear how the “second neural network” is related to the “first neural network” recited in the parent claim 1. As a result, the claim is indefinite since the scope of the claim cannot be determined due to the above discussed issues. For the rest of this Office action, examiner will interpret "an iterative 3D model fitting process" in claim 11 as “the generative iterative model fitting process".
Claims 12-13 and 15 depend on claim 11 and are therefore rejected on the same ground as claim 11.
Claim 17 recites “using a domain adaptation technique to train a discriminative model that uses a generative model to refine target domain labels at training time; … wherein the generative model provides relined labels to the discriminative model; and wherein the domain adaptation technique requires labeled synthetic samples in a source domain and unlabeled real samples in a target domain.” However, it is unclear what these limitations mean. First of all, “to refine target domain labels” implies that samples in the “target domain” are labeled, which contradicts to the claimed feature of “unlabeled real samples in a target domain”. Secondly, “wherein the generative model provides relined labels to the discriminative model” only states that the refined labels are provided to the discriminative model but it is unclear how that would change anything for the training of the discriminative model which is trained, as stated in the first and last limitations, with the domain adaptation technique using labeled synthetic samples in a source domain and unlabeled real samples in a target domain. The refined labels seem to play no role in the training of the discriminative model as claimed.
Claims 18-20 depend on claim 17 and are therefore rejected on the same ground as claim 17.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Azad et al., "Deep domain adaptation under deep label scarcity." arXiv preprint arXiv:1809.08097 (2018), hereinafter Azad.
Ganin et al., "Domain-adversarial training of neural networks." Journal of Machine Learning Research 17 (2016) 1-35, submitted 5/15; published 4/16, hereinafter Ganin.
Sharp et al., Accurate, Robust, and Flexible Real-time Hand Tracking, CHI '15, Apr 18-23, 2015, Seoul, Republic of Korea, ACM 978-1-4503-3145-6/15/04, pages 1-10, hereinafter Sharp.
Mueller et al., "GANerated Hands for Real-Time 3D Hand Tracking from Monocular RGB," 2018 IEEE/CVF Conference on Computer Vision and Pattern Recognition, 2018, pp. 49-59, doi: 10.1109/CVPR.2018.00013, hereinafter Mueller.
Sinha et al., US 20170168586 A1, published on 2017-06-15, hereinafter Sinha.
Boureau et al., "A theoretical analysis of feature pooling in visual recognition." In Proceedings of the 27th international conference on machine learning (ICML-10), pp. 111-118. 2010, hereinafter Boureau.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Azad, in view of Ganin.
Regarding claim 1, Azad discloses a method (Azad: Fig. 2) comprising: 
training a first neural network using samples from a source domain; (Azad: DANN in Fig. 2, the section on DANN in left column of page 3, and steps 1-6 in Algorithm 1 on page 4)
implementing domain adaptation of the first neural network from the source domain to a target domain where labels are not available, (Azad: Abstract, Fig. 2, and “input” and steps 1-6 in Algorithm 1 on page 4) comprising a feedback loop (Azad: see the feedback loop in Fig. 2, i.e., interim model -> interim label assignment strategy -> interim labels, and Algorithm 1) whereby: 
the first neural network infers labels for target domain samples; (Azad: DANN in Fig. 2, and steps 1-6 and particularly step 5 in Algorithm 1 on page 4)
the labels for the target domain samples are refined using a generative iterative model fitting process to produce refined labels for the target domain; (Azad: Fig. 2, step 8 in Algorithm 1 on page 4, and algorithm 2 on page 6 which is interpreted as the claimed “generative iterative model fitting process” with iterative being the steps 9-16 in Algorithm 2.) and 
the refined labels for the target domain are used for training of the first neural network Azad: Fig. 2 and steps 9-10 in Algorithm 1 on page 4)
Azad does not disclose explicitly training of the first neural network using backpropagation of errors. However, Ganin teaches, in the analogous art, training of a neural network using backpropagation of errors. (Ganin: 2nd paragraph on page 3.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azad’s disclosure with Ganin’s teachings by combining the method from Azad with the technique of training of a neural network using backpropagation of errors (from Ganin) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method from Azad would still work in the way according to Azad and the technique of training of a neural network using backpropagation of errors would continue to function as taught by Ganin. In fact, as discussed in Azad, the claimed “first neural network” or DANN in Fig. 2 of Azad is the same neural network or DANN as in Ganin which is trained in a standard backpropagation technique (or, the claimed “backpropagation of errors”) according to Ganin. In other words, the inclusion of Ganin's technique of training of a neural network using backpropagation of errors would provide a practical implementation of the method from Azad. Or at least, it would have been obvious to a person of ordinary skill in the art to use the technique (i.e., the clamed “backpropagation of errors”) from Ganin, which is a standard technique in neural network training according to Ganin (Ganin: 2nd paragraph on page 3), to train the same neural network architecture (i.e., DANN) of Ganin which is used by Azad in Fig. 2 and Algorithm 1.
Therefore, it would have been obvious to combine Azad with Ganin to obtain the invention as specified in claim 1. 
Regarding claim 4, Azad {modified by Ganin} discloses the method of claim 1, wherein the source domain samples are generated using a computer graphics rendering technique. (Ganin: “The latter (Syn Numbers) consists of ~ 500;000 images generated by ourselves from WindowsTM fonts by varying the text (that includes different one-, two-, and three-digit numbers), positioning, orientation, background and stroke colors, and the amount of blur.” (3rd paragraph in section 5.2.4))
Since Azad uses the same neural network (i.e., DANN in Fig. 2) as Ganin, training of the neural network (i.e., DANN) using the source domain samples would work the same way as discussed in Ganin and would lead to predictable results of success. One of ordinary skill in the art would be motivation to combine the method from Azad {modified by Ganin} with further teachings from Ganin since applying the method from Azad {modified by Ganin} to the image data sets discussed in Ganin would broaden the application of the method from Azad {modified by Ganin}.
Regarding claim 5, Azad {modified by Ganin} discloses the method of claim 1, wherein the target domain samples are generated using a camera. (Ganin: GTSRB on page 25 and PRID/VIPeR/CUHK in section 5.3.1 (first paragraph)
The reasoning and motivation to combine are similar to that of claim 4.

Claims 2-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Azad {modified by Ganin} as applied to claims 1 and 4, and further in view of Sharp.
Regarding claim 2, Azad {modified by Ganin} discloses the method as in claim 1, wherein the generative iterative model fitting process attempts to minimize error Azad: step 8 in Algorithm 1 and step 11 in Algorithm 2. As explained in the section titled “Interim Label Assignment Strategy”, one objective is to assign the labels to the target domain examples in a way that these labels are in sync with the current label prediction model as much as possible or “assign each example to the best class as per the supplied label prediction model” so that the error to assign a label of each target domain example to a wrong class is minimized as much as possible.) 
Azad {modified by Ganin} does not disclose explicitly error between pixels in a synthetic frame and a real frame as the synthetic frames are generated using a computer graphics rendering technique, which is, however, well known and commonly practiced in the analogous art of hand pose estimation as evidenced by the prior art of Sharp. (Sharp: Fig. 2 and sections titled “SCORING FUNCTION: THE ‘GOLDEN ENERGY’” and “MODEL FITTING”. Error in equation 2, which represents a truncated “L1” distance between pixels of a synthetic frame and a real frame, is minimized.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azad {modified by Ganin}’s disclosure with Sharp’s teachings by combining the method for domain adaptation (from Azad {modified by Ganin}) with the technique of error minimization between pixels of synthetic images and pixels of real images (from Sharp) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for domain adaptation would still work in the way according to Azad {modified by Ganin} and the technique of error minimization between pixels of synthetic images and pixels of real images would continue to function as taught by Sharp. In fact, the inclusion of Sharp's technique of error minimization between pixels of synthetic images and pixels of real images would provide a practical and alternative implementation of the method for domain adaptation and would also broaden the application of the method for domain adaptation to areas of hand pose estimation and tracking. 
Therefore, it would have been obvious to combine Azad {modified by Ganin} with Sharp to obtain the invention as specified in claim 2.
Regarding claim 3, Azad {modified by Ganin and Sharp} discloses the method as in claim 1, wherein the generative iterative model fitting process uses a genetic algorithm. (Sharp: “In order to optimize the golden energy and achieve an accurate hand pose estimate, we employ a model fitting algorithm that combines features of particle swarm optimization (PSO) and genetic algorithms (GA)” (1st paragraph in the section “MODEL FITTING”.)) 
The reasoning and motivation to combine are similar to those discussed above regarding claim 2. The genetic algorithms are applied for the same purpose discussed in Sharp, i.e., to achieve an accurate hand pose estimate, which would be an obvious motivation for a person skilled in the art to make the combination. The way to apply genetic algorithms are also similar to that of Sharp in estimating hand pose and thus the results are predictable to a person of ordinary skilled in the art. Therefore, it would have been obvious to combine Azad {modified by Ganin} with Sharp to obtain the invention as specified in claim 3.
Regarding claim 14, Azad {modified by Ganin and Sharp} discloses the method as in claim 4, further comprising: using a random pose generator to set a pose of a 3D model for each sample in a synthetic source domain dataset. (Sharp: “To generate each frame, the full hand pose is heavily randomized: global rotation is uniformly randomized; global translation is randomized within the view frustum; finger/thumb/wrist flexions/abductions are either fully randomized within sensible limits or sampled from a proto-pose.” (see section “Experiments on synthetic data”). Also see discussions in sections “ROBUST REINITIALIZATION” (e.g., “a distribution over poses”), “Synthetic Training Data” (e.g., “wrist pose is randomized”, or “a set of randomization rules to allow one to draw samples from the proto-pose”), and “Particle Randomization”.) 
The reasoning and motivation to combine are similar to those of claims 2-3.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Azad {modified by Ganin} as applied to claim 1, and further in view of Mueller.
Regarding claim 6, Azad {modified by Ganin} discloses the method as in claim 1, further comprising: optimizing the first neural network to minimize Azad: steps 1-6 in Algorithm 1 and DANN in Fig. 2.) 
Azad {modified by Ganin} does not disclose explicitly minimizing key-point error from frames for which key-point labels are known, which is, however, well known and commonly practiced in the analogous art of hand pose estimation as evidenced by the prior art of Mueller. (Mueller: section 3.3 titled “Kinematic Skeleton Fitting” and in particular, equation (1). The claimed “key-point” is interpreted as the disclosed “joint”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azad {modified by Ganin}’s disclosure with Mueller’s teachings by combining the method for domain adaptation (from Azad {modified by Ganin}) with the technique of minimizing key-point error from frames with known key-point labels (from Mueller) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for domain adaptation would still work in the way according to Azad {modified by Ganin} and the technique of minimizing key-point error from frames with known key-point labels would continue to function as taught by Mueller. In fact, the inclusion of Mueller's technique of minimizing key-point error from frames with known key-point labels would provide a practical and alternative implementation of the method for domain adaptation and would thus enable a better and more flexible method for domain adaptation. 
Therefore, it would have been obvious to combine Azad {modified by Ganin} with Mueller to obtain the invention as specified in claim 6.
Regarding claim 8, Azad {modified by Ganin and Mueller} discloses the method as in claim 6, wherein the first neural network is also trained using unlabeled target domain samples, and wherein a domain discriminator neural network and an adversarial loss is used to learn domain invariant features. (Azad: see input and steps 1-6 in Algorithm 1, section “Domain Adversarial Neural Networks (DANN)” (particularly equation 1), and DANN in Fig. 2.) (Ganin: more detailed explanations in section 4 “Domain-Adversarial Neural Networks (DANN)”)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Azad {modified by Ganin and Mueller} as applied to claim 6, and further in view of Sharp.
Regarding claim 7, which depends on claim 6, Azad {modified by Ganin and Mueller} does not disclose explicitly but Sharp teaches, in the analogous art of hand pose estimation, cropping and resampling frames so that they are centered and have a normalized scale in pixels. (Sharp: second paragraph under section “SCORING FUNCTION: THE ‘GOLDEN ENERGY’”. Specifically, “we thus detect and extract (resample) a reasonably tight region of interest (RoI) … comprising of S X S pixels around the hand”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azad {modified by Ganin and Mueller}’s disclosure with Sharp’s teachings by combining the method for domain adaptation of a hand-pose estimation neural network (from Azad {modified by Ganin and Mueller}) with the technique of cropping and resampling frames (from Sharp) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for domain adaptation of a hand-pose estimation neural network would still work in the way according to Azad {modified by Ganin and Mueller} and the technique of cropping and resampling frames would continue to function as taught by Sharp. In fact, the inclusion of Sharp's technique of cropping and resampling frames would provide a practical and alternative implementation of the method for domain adaptation of a hand-pose estimation neural network and would enable a better and more efficient method for domain adaptation of a hand-pose estimation neural network by “avoid(ing) having to simultaneously fit an entire model of the hand, body, and background to the depth image.” (Sharp: second paragraph under section “SCORING FUNCTION: THE ‘GOLDEN ENERGY’”.)
Therefore, it would have been obvious to combine Azad {modified by Ganin and Mueller} with Sharp to obtain the invention as specified in claim 7.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Azad {modified by Ganin and Sharp} as applied to claim 3, and further in view of Sinha.
Regarding claim 9, Azad {modified by Ganin and Sharp} discloses the method as in claim 3, further comprising: using the first a neural network with injected Sharp: “To generate each frame, the full hand pose is heavily randomized: global rotation is uniformly randomized; global translation is randomized within the view frustum; finger/thumb/wrist flexions/abductions are either fully randomized within sensible limits or sampled from a proto-pose.” (see section “Experiments on synthetic data”). Also see discussions in sections “ROBUST REINITIALIZATION” (e.g., “a distribution over poses”), “Synthetic Training Data” (e.g., “wrist pose is randomized”, or “a set of randomization rules to allow one to draw samples from the proto-pose”), and “Particle Randomization”.) 
Azad {modified by Ganin and Sharp} does not disclose explicitly injected randomness or a distribution being injected noise, which is, however, well known and commonly practiced in the analogous art of hand pose estimation as evidenced by the prior art of Sinha. (Sinha: “[0054] … One difference between the virtual camera and the real camera is that the depth map produced from the virtual camera is, by default, effectively a perfectly accurate depth map for the synthetic hand model, while real depth cameras do note generate perfect depth map images. In the system 100, the processor 128 modifies at least some frames of the depth map data for the synthetic hand model to introduce noise artifacts similar to those that occur in the depth maps produced by real depth cameras, such as the depth camera 104 in the system 100. … In the system 100, the processor 128 adds a Gaussian noise signal with distribution N(0, σ.sup.2) to the synthetic depth maps wherein the standard deviation is chosen from a range of [0, 2] by uniform sampling.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azad {modified by Ganin and Sharp}’s disclosure with Sinha’s teachings by combining the method for domain adaptation of a hand-pose estimation neural network (from Azad {modified by Ganin and Sharp}) with the technique of injecting noise (from Sinha) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for domain adaptation of a hand-pose estimation neural network would still work in the way according to Azad {modified by Ganin and Sharp} and the technique of injecting noise would continue to function as taught by Sinha. In fact, the inclusion of Sinha's technique of injecting noise would provide a practical and alternative implementation of generating a pose ensemble for each real depth frame in the method for domain adaptation of a hand-pose estimation neural network and would thus enable a better and more flexible method for domain adaptation of a hand-pose estimation neural network. 
Therefore, it would have been obvious to combine Azad {modified by Ganin and Sharp} with Sinha to obtain the invention as specified in claim 9.
Regarding claim 10, Azad {modified by Ganin and Sharp and Sinha} discloses the method as in claim 9, further comprising: using the pose ensemble to initialize a genetic algorithm. (Sharp: see above discussions regarding sections “Experiments on synthetic data”, “ROBUST REINITIALIZATION”, “Particle Randomization”, and “MODEL FITTING”. The pose ensemble is used to initialize a model fitting algorithm including genetic algorithms (GA)) 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Azad {modified by Ganin and Mueller} as applied to claim 8, and further in view of Boureau.
Regarding claim 16, Azad {modified by Ganin and Mueller} discloses the method as in claim 8, wherein the domain discriminator neural network uses Ganin: section 5.3.2 “CNN architectures and Training Procedure”. The claim limitation after “so” is interpreted as the intended use/purpose or the result of the claimed pooling action and is not given patentable weight.)
Azad {modified by Ganin and Mueller} does not disclose explicitly global average pooling, which is, however, well known and commonly practiced in the analogous art of visual feature extraction and recognition as evidenced by the prior art of Boureau. (Boureau: “Features are pooled over the whole image using either average or max pooling.” (section 2.3 titled “Experiments”).) Boureau further teaches that global (or whole image) average pooling may perform better than global (or whole image) max pooling in some situations and applications. (Boureau: see Figs. 2-3 and sections 2.3.1 and 3.2. “The previous sections have shown that depending on the data and features, either max or average pooling may perform best.” (section 4. “Transition from Average to Max Pooling”))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azad {modified by Ganin and Mueller}’s disclosure with Boureau’s teachings by combining the method for domain adaptation of a hand-pose estimation neural network (from Azad {modified by Ganin and Mueller}) with the technique of global average pooling (from Boureau) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for domain adaptation of a hand-pose estimation neural network would still work in the way according to Azad {modified by Ganin and Mueller} and the technique of global average pooling would continue to function as taught by Boureau. In fact, the inclusion of Boureau's technique of global average pooling would provide a practical and alternative implementation of the method for domain adaptation of a hand-pose estimation neural network and would enable a better method for domain adaptation of a hand-pose estimation neural network due to better performance of global average pooling than max pooling in some situations. 
Therefore, it would have been obvious to combine Azad {modified by Ganin and Mueller} with Boureau to obtain the invention as specified in claim 16.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Azad and further in view of Mueller.
Regarding claim 17, Azad discloses a method (Azad: Fig. 2) comprising: 
using a domain adaptation technique (Azad: see equations 1-3 and related discussions in the section “DANN” in left column of page 3) to train a discriminative model (Azad: DANN in Fig. 2) that uses a generative model to refine target domain labels at training time (Azad: section titled “Interim Label Assignment Strategy” on page 5 and also the element with the same name in Fig. 2 to generate refined target domain labels or “interim labels” (i.e., the claimed “generative model”). See also discussions on page 7 in the subsection “training procedure” of the section “architecture”); 
wherein the discriminative model supports convergence of the generative model; (Azad: “The interim target labels are generated by Interim Target Label Assignment (ITA) layer in the beginning of each cycle (except for the first cycle). The ITA layer ingests the trained model of the previous cycle and target class distribution so as to compute the new interim target labels using Algorithm 2. These iterative cycles continue till the convergence of target label training accuracy.” (the subsection “training procedure” on page 7 of the section “architecture”))
wherein the generative model provides relined labels to the discriminative model; (Azad: “interim labels” in Fig. 2 at the input of DANN) and 
wherein the domain adaptation technique requires labeled Azad: “input” in Algorithm 1 on page 4 and 2nd paragraph in right column of page 2, )
Azad does not disclose explicitly source domain samples being synthetic samples, which is, however, well known and commonly practiced in the analogous art of hand pose estimation as evidenced by the prior art of Mueller. (Mueller: section 3.1 titled “Generation of Training Data”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azad’s disclosure with Mueller’s teachings by combining the method for domain adaptation (from Azad) with the technique of using synthetic samples as source domain samples (from Mueller) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for domain adaptation would still work in the way according to Azad and the technique of using synthetic samples as source domain samples would continue to function as taught by Mueller. In fact, the inclusion of Mueller's technique of using synthetic samples as source domain samples would provide a practical and alternative implementation of the method for domain adaptation and would also broaden the application of the method for domain adaptation to areas of hand pose estimation and tracking. (Mueller: Abstract.)
Therefore, it would have been obvious to combine Azad with Mueller to obtain the invention as specified in claim 17.
Regarding claim 18, Azad (modified by Mueller} discloses the method as in claim 17, wherein during real-time inference only the trained discriminative model is required. (Azad: only DANN in Fig. 2 is required (see steps 13-14 in Algorithm 1 and last paragraph in the section “TransDANN – The Proposed Approach”), even though transductive learning is used during training particularly “in scenarios where supply of source label in limited.” (see section “concluding Remarks).)
Regarding claim 19, Azad (modified by Mueller} discloses the method as in claim 17, wherein the discriminative model initializes an offline iterative 3D model fitting algorithm that is capable of accurately labeling a hand pose in real depth frames. (Azad: during training (see subsection “Training Procedure” on page 7), DANN in Fig. 2 initializes an iterative model fitting algorithm (i.e., steps 7-12 in algorithm 1, and step 8 calling on Algorithm 2 which is also an iterative algorithm) to provide accurate labeling (see steps 13-14 in Algorithm 1 and last paragraph in the section “TransDANN – The Proposed Approach”).) (Mueller: section 3 and particularly its subsection 3.1 titled “Generation of Training Data”.)
The reasoning and motivation to combine are similar to claim 17. In particular, Mueller’s disclosure would provide an application (i.e., 3D hand pose estimation) for Azad’s method of domain adaptation.
Regarding claim 20, which depends on claim 17, Azad (modified by Mueller} does not disclose explicitly wherein the trained discriminative model is used to train a second smaller discriminative model that is less computationally expensive at the trade-off of accuracy. However, this claimed feature would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in light of teachings of Azad and Mueller as discussed above. First of all, a person of ordinary skill in the art would have recognized that with the trained discriminative model available, all target domain samples are labeled (i.e., output of DANN or TransDANN). As a result, domain adaptation is not needed for a new neural network and the complexity of DANN or TransDANN is no longer necessary the new neural network. Secondly, a person of ordinary skill in the art would have also recognized that a neural network architecture is a trade-off between complexity (or computationally expensive) and accuracy. If less computationally expensive is of higher priority and accuracy is of lower priority, it would be well within the capability of a person of ordinary skill in the art to reduce the complexity of a neural network (such as a DANN) to a much simpler or shallower neural network architecture and train the shallower neural network by using the trained discriminative model to generate labeled samples in target domain (i.e., a supervised training). This is nothing more than design choices well within the capability of a person of ordinary skill in the art based on situations or applications at hand. The results of modifying the disclosure of Azad (modified by Mueller} with such design choices are also predictable. Therefore, it would have been obvious to combine Azad {modified by Mueller} with various design choices to obtain the invention as specified in claim 20.
Examiner also notes that Ganin does discuss a simple version of DANN (see section 5.1 “Experiments with Shallow Neural Networks” of Ganin), implying that DANN can be implemented with different complexities such as shallow neural networks. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nikolenko et al., (US 20200320347 A1): A system and method are disclosed for training a system or a model using any combination of synthetic data and real data. The various aspects of the invention include generation of data that is used to supplement or augment real data, wherein the subject of the data can be segmented. Labels or attributes are automatically added to generated data. The generated data is synthetic data that is created using the seed or real data as well as from other synthetic data. Using the synthetic data, various domain adaptation models can be used and trained for unsupervised domain adaptation. (Abstract)

    PNG
    media_image1.png
    180
    545
    media_image1.png
    Greyscale

Duka, "Neural network based inverse kinematics solution for trajectory tracking of a robotic arm." Procedia Technology 12 (2014): 20-27.

    PNG
    media_image2.png
    421
    1263
    media_image2.png
    Greyscale

Almusawi et al., "A new artificial neural network approach in solving inverse kinematics of robotic arm (denso vp6242)." Computational intelligence and neuroscience 2016 (2016).

    PNG
    media_image3.png
    385
    1020
    media_image3.png
    Greyscale


Der et al., "Inverse kinematics for reduced deformable models." ACM Transactions on graphics (TOG) 25, no. 3 (2006): 1174-1179.

    PNG
    media_image4.png
    385
    752
    media_image4.png
    Greyscale

Seo et al., "Improved numerical inverse kinematics for human pose estimation," Opt. Eng. 50(3) 037001 (1 March 2011) https://doi.org/10.1117/1.3549255

    PNG
    media_image5.png
    558
    851
    media_image5.png
    Greyscale


Wang et al., "Few-shot adaptive faster r-cnn." In Proceedings of the IEEE/CVF Conference on Computer Vision and Pattern Recognition, pp. 7173-7182. 2019.

    PNG
    media_image6.png
    331
    666
    media_image6.png
    Greyscale

Oikonomidis et al., "Efficient model-based 3D tracking of hand articulations using Kinect." In BmVC, vol. 1, no. 2, p. 3. 2011.

    PNG
    media_image7.png
    240
    607
    media_image7.png
    Greyscale

Yamaguchi et al. (US 20210334706 A1): An augmentation apparatus (10) causes a generative model that generates data from a label to learn first data and second data to which a label has been added. In addition, the augmentation apparatus (10) uses the generative model that learned the first data and the second data to generate data for augmentation from the label added to the first data. In addition, the augmentation apparatus (10) adds the label added to the first data to augmented data obtained by integrating the first data and the data for augmentation. (Abstract)

    PNG
    media_image8.png
    455
    703
    media_image8.png
    Greyscale

Baradel et al. (US 20180253627 A1): A method and apparatus for classifying an image. In one example, the method may include receiving one or more images associated with a source domain and one or more images associated with a target domain, identifying one or more source domain features based on the one or more images associated with the source domain, identifying one or more target domain features based on the one or more images associated with the target domain, training a conditional maximum mean discrepancy (CMMD) engine based on a difference between the one or more source domain features and the one or more target domain features, applying the CMMD engine to the one or more images associated with the target domain to generate one or more labels for each unlabeled target image of the one or more images associated with the target domain and classifying each one of the one or more images in the target domain using the one or more labels. (Abstract)
Park et al. (US 20200193269 A1): A recognizer including a shared encoder to extract a feature of an input image in a source domain and a target domain; and a shared decoder to classify a class of an object included in the input image based on the feature of the input image, in the source domain and the target domain. A set of object classes of the source domain and a set of object classes of the target domain differ from each other. (Abstract)

    PNG
    media_image9.png
    530
    532
    media_image9.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669